              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:20-cv-00214-MR


DANTE MARSHALL,                 )
                                )
              Plaintiff,        )
                                )
vs.                             )                      ORDER
                                )
NORTH CAROLINA DEPARTMENT       )
OF PUBLIC SAFETY, et al.,       )
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on the Defendants’ Motion for Order

to Show Cause [Doc. 21] and the Defendants’ filing of a Motion to Dismiss

[Doc. 18].

      The pro se Plaintiff filed this action pursuant to 42 U.S.C. § 1983 while

he was incarcerated at the Warren Correctional Institution. [Doc. 1]. The

North Carolina Department of Public Safety’s website indicates that the

Plaintiff has been released from custody; however, he has not changed his

address with the Court.1 The Defendants ask that the Plaintiff be ordered to

advise whether he intends to continue prosecuting this matter.



1 See https://webapps.doc.state.nc.us/opi/offendersearch.do?method=view; Fed. R.
Evid. 201 (addressing judicial notice).


        Case 3:20-cv-00214-MR Document 22 Filed 03/16/21 Page 1 of 3
       The Plaintiff was notified upon commencing this action that it is

“Plaintiff’s responsibility to keep the Court advised of his/her current address

at all times” because “[t]he Court does not know if the Plaintiff is transferred,

released, or placed on probation, etc., unless a Notice of Change of Address

is filed.” [Doc. 3 at 2]. The Plaintiff was cautioned that, “[i]f Plaintiff’s address

changes and no Notice [of Change of Address] is promptly filed with the Clerk

of Court, this case may be dismissed for lack of prosecution.” [Id.].

       The Defendants’ Motion is granted. Plaintiff shall, within ten (10) days

of this Order, update his address of record and inform the Court whether he

intends to proceed with this action. Failure to comply with this Order will

result in dismissal of this action without prejudice and this case’s closure

without further notice.

       The Defendants have also filed a Motion to Dismiss. [Doc. 18]. In

accordance with Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), the

Court advises Plaintiff, who is proceeding pro se, that he has a right to

respond to Defendant’s motion.2 The Court also advises Plaintiff that, should


2  The Fourth Circuit did not hold in Roseboro that such notice is required for motions to
dismiss. Rather, the Fourth Circuit’s discussion in Roseboro regarding notice was
directed to summary judgment motions. See Roseboro, 528 F.2d at 310 (“We agree with
the plaintiff, however, that there is another side to the coin which requires that the plaintiff
be advised of his right to file counter-affidavits or other responsive material and alerted to
the fact that his failure to so respond might result in the entry of summary judgment
against him.”); see also Norman v. Taylor, 25 F.3d 1259, 1261 (4th Cir. 1994) (“In
Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), this circuit held that pro se plaintiffs
                                               2

          Case 3:20-cv-00214-MR Document 22 Filed 03/16/21 Page 2 of 3
he choose to continue prosecuting this case, the failure to respond to the

Motion to Dismiss may result in Defendants being granted the relief

Defendants seek.

      IT IS, THEREFORE, ORDERED that Defendants’ Motion for Order to

Show Cause [Doc. 21] is GRANTED. The Plaintiff shall have ten (10) days

from the date of this Order in which to update his address of record and

inform the Court whether he intends to proceed with this action. If Plaintiff

fails to do so, this case will be dismissed without prejudice and closed without

further notice to Plaintiff.

      IT IS FURTHER ORDERED that should the Plaintiff choose to continue

prosecuting this matter, he shall respond to the pending Motion to Dismiss,

[Doc. 18], within thirty (30) days of entry of this Order. Failure to file a timely

response will likely lead to the granting of relief that Defendant seeks.

      IT IS SO ORDERED.          Signed: March 16, 2021




must be advised that their failure to file responsive material when a defendant moves for
summary judgment may well result in entry of summary judgment against them.”),
abrogated on other grounds by Wilkins v. Gaddy, 559 U.S. 34 (2010). Nevertheless,
courts routinely issue Roseboro notices for motions to dismiss, and the Court does so
here.

                                            3

         Case 3:20-cv-00214-MR Document 22 Filed 03/16/21 Page 3 of 3
